TAFT, J.
I. No question is made but that the pauper for whose support this suit was brought was transient in the plaintiff town, nor that the defendant town was the one where he had last resided for the space of three years, supporting himself and family. The defendant, therefore, was chargeable with the support of the pauper. No. 55, Acts 1892.
II. A town chargeable with the support of a pauper is not liable under said act, if it provides for the pauper after the notice required by such act is given, for the statute reads that no action brought to recover the assistance given the pauper “shall be commenced,” etc., until notice is given the overseer of the poor of the town chargeable with the pauper’s support, and until the latter “has neglected to provide *99for such person or family for sixty days after such notice.” No recovery can be had unless the overseer of the town chargeable neglects to provide for the pauper for sixty days after notice. We think it clear from this that no recovery can be had for assistance rendered prior to the notice.
Judgment below was correct, and the same is affirmed.